DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office action for the reissue application control No. 16/672,019 (US Patent No. 9,831,239). In a preliminary amendment filed on 06/05/2019, the applicant added new claims 19-36. Thus claims 1-36 are pending in this application, among those claims 1, 10, 19 and 28 are independent.
 
Information Disclosure Statements (IDSs)
IDS filed on 02/15/2002 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 

Specification Objections
1/. The disclosure is objected to because of the following informalities: 
A cross-reference about the current reissue application is missing, i.e., it should be provided on column 1 of the specification to identify that this is a continuation reissue application of the reissue application No. 16/431,798 of the patent application number 15/475,404, now US Patent number 9,831,239. 
Appropriate correction is required.
Defective Declaration Application
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. 
The patent only disclosed one invention, which was a FinFET device (i.e. a particular type of FET device having a Fin), due to the clearly repetitive use of “FinFET device” in the title, the abstract, the summary of the invention, and the entirely of the specification of the patent.  Nowhere in the patent specification discloses or suggests  other types of FET, and the generic “FET device” (i.e. a non-Fin FET device that could include other types of FET device, such as long channel MOSFET, MESFET, IGFET, JFET, etc..) as now claimed, clearly violates the original patent requirement of 35 U.S.C. 251.  The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  See 37 CFR 1.175 and MPEP § 1412.01.       
2/. Claims 1-9, 19-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 

  Defective Declaration Application
The reissue oath/declaration filed with this application is defective because it fails
to identify at least one error which is relied upon to support the reissue application. See
37 CFR 1.175 and MPEP § 1414.
The patent specification discloses only a FinFET device having a negative capacitance.  The reissue declaration filed on 02/15/2022 broadened claims from a FinFET device to a FET device which includes other types of FET that is not supported by the specification, is not an error upon which a reissue can be based.
3/. Claims 1-9, 19-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above
in this Office action.

4/. Claims 1-9, 19-29 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The patent specification discloses only a negative capacitance FinFET device (i.e. a particular short-channel type of FET device having a Fin).  Nowhere in the instant specification discloses or suggests this particular negative capacitance FinFET could be applied to other types of FET such as long channel MOSFET, MESFET, IGFET, JFET, etc…  New claims 1-9, 19-29 recite “FET device” that includes other types of FET device, such as long channel MOSFET, MESFET, IGFET, JFET, etc. which are not supported by the patent specification.




                                                Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,831,239 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991
Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991